DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 01/03/2022.  As directed by the amendment: claims 11 has been amended, and claim 24 has been added.  Thus, claims 1 – 24 are presently pending in this application.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recite “to match at least one longitudinal rib of the coupling device” in line 4.  However, claim 8 and claim 11 do not positively recite any longitudinal rib of the coupling device.  Applicant is advice to amend claim 8 or 11 to positively recite at least one longitudinal rib of the coupling sleeve prior to this limitation above to avoid a rejection under 35 U.S.C. 112 for lack of antecedent basis.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,300,211 in view of Diller (U.S. 7,195,616).

Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components housed within the pen base to operate to cause the medicine in the cartridge to be injected as discussed in Col. 11, lines 25 – 32).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claims 1 – 6 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).
Regarding claims 8 – 16 of the application, claims 7 – 15 of the patent recites every limitations except a push button arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery.
Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claim 1 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).
Regarding claims 18 – 22 of the application, claims 16 – 20 of the patent recites every limitations except a push button arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery.
Diller teaches an injection pen (Figures 1, 2, and 24 – 26) similar to the patent and the application, further including a push button (30 or 695) arranged at a proximal end of the pen for axial displacement, whereby axial displacement in a distal direction triggers dose delivery (During the dose injecting process which occurs after the dose setting process, when a plunging force is applied to button 30, which rotates freely relative to knob 28, button 30 and knob 28 are designed to be shifted to the left, and back to the axial position shown in FIG. 1, to cause the injecting mechanism components housed within the pen base to operate to cause the medicine in the cartridge to be injected as discussed in Col. 11, lines 25 – 32).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Diller with the features as recited in claim 1 of the application in order to help avoid a situation where a user who operates under such an erroneous belief may not properly self-administer the desired medicine (Col. 3, lines 19 – 22).

Allowable Subject Matter
Claims 1 – 24 would be allowable if the Double Patenting rejection and the Claim Objections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is Karlsson (U.S. Patent No 2005/0261634), Knight (U.S. Patent No 2006/0184117), and Diller (U.S. Patent No 7,195,616).
Regarding claim 1, prior arts do not teach a dose limiter which is situated between the transmission sleeve and the coupling sleeve and which is threadedly engaged with the interior of the transmission sleeve and secured with regard to rotation on the coupling sleeve, such that during dose setting the dose limiter is axially displaced in the transmission sleeve via its threaded engagement with the transmission sleeve, and during dose delivery, the transmission sleeve, the dose limiter and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the dose limiter maintains its axial position relative to the coupling sleeve, whereby a thrust sleeve undergoes an axial displacement without rotation to inject the fluid product.
Regarding claim 8, prior arts do not teach a dose limiter which is situated on the inner side of the first sleeve and which is threadedly engaged with the interior of the first sleeve and secured with regard to rotation around the longitudinal axis on the coupling sleeve; and such that during dose setting the dose limiter is axially displaced in the first sleeve via its threaded engagement with the first sleeve, and during dose delivery, the first sleeve, the dose limiter and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the dose limiter maintains its axial position relative to the coupling sleeve, while a thrust sleeve is driven and undergoes an axial displacement without rotation to inject the medicament.
Regarding claim 18, cited prior arts do not teach said dose limiting arrangement comprising a threaded element situated between the inner side of the first sleeve and the coupling sleeve which is 
Claims 2 – 7, 9 – 17, and 19 – 24 are allowed due to their dependency on claims 1, 8, or 18.
Further, reasons for allowance in the parent application (16/119,307) are further adopted as parts of reasons for the indication of allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783